DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites:
“14. The improved device of claim 12, wherein said filter holder and said collection filter cassette are disposable.” Emphasis added.

Claim 14 is indefinite because it is unclear what the “collection filter cassette” is referring to, i.e., the “filter cassette” or the “collection filter.”
For the purpose of examination, claim 14 is interpreted as:
“14. The improved device of claim 12, wherein said filter holder and said collection filter 


Claim 21 recites: 
“21. The improved device of claim 12, wherein said filter cassette includes a foam filter located upstream from said collection filter for collecting large particulate matter suspended in the ambient air.” Emphasis added. 

Claim 21 is indefinite because the term “large” in claim 21 is a relative term.  The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(b)(I).
For the purpose of examination, claim 21 is interpreted as: 
“21. The improved device of claim 12, wherein said filter cassette includes a foam filter located upstream from said collection filter for collecting 

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12–18 and 20–21 are rejected under 35 U.S.C. 103 as being obvious over Trakumas et al., US 2007/0044577 (“Trakumas”) in view of  L'Orange et al., A simple and Disposable Sampler for Inhalable Aerosol, Ann. Occup. Hyp., March 2016, Vol. 60, No. 2, pp. 150-160 (“L'Orange”)1 and Oo et al., US 2008/0047437 A1 (“Oo”). Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Trakumas in view of  L'Orange, Oo and Harper et al., Acid-Soluble Internal Capsules for Closed-Face Cassette Elemental Sampling and Analysis of Workplace Air, J. of Occup. Environ. Hyg., June 2013, vol. 10, pp. 297-306 (“Harper”)2.
Claim 12 
It is noted here that applicant’s specification fails to disclose the criticality of the specific weight range of less 600 milligrams for the collection filter and the filter holder recited in the claim. Rather, the disclosure merely indicates that the desired combined weight of the filter holder 40 and the filter 50 is below 600 milligrams, without explaining the significance of this particular weight. Spec. dated Feb. 14, 2019 (“Spec.”) [0058].  
Trakumas discloses a gas sampler for collecting particles from a gas flow drawn by a pump. Trakumas Fig. 1, [0001]. A container (housing 1, id. at Fig. 1, [0011]) extending between an open first end (threads 22, id. at Fig.2, [0012]) and a closed second end (the outlet member 3, id. at Fig. 1, [0011]) defining an interior of housing 1. A container output proximate the closed outlet member 3 communicates with the interior of housing 1. Id. at Fig. 1, [0011]. A particle collecting assembly (i.e., the assembly including capsule top 16, capsule bottom 11, impact disc 20 with its support 18, filter 15 with its support 13) comprises a collecting filter 15 adjacent to a filter holder (i.e., capsule top 16 and bottom 11) . Id. at Figs. 2–3, [0011] and [0016]. An inlet member 2 (i.e., retainer) with an retainer input (i.e., aperture 4) removably secures to thread 22  of housing 1 for retaining filter 15 between aperture 4 and container output. Id. at Fig. 3, [0013]–[0015]. An exit tube 5 (i.e., output connector) connects the container output to the pump for drawing air into aperture 4 for collection filter 15 to collect particles suspended in the air that enters the aperture 4. Id. at Fig. 3, [0013]. 

    PNG
    media_image1.png
    722
    1431
    media_image1.png
    Greyscale

Trakumas does not disclose a volume reducing plug locates within said housing 1 interior for reducing the volume thereof or a tunnel extending through said volume reducing plug for providing fluid communication between said container interior and said container output. Additionally, Trakumas does not disclose that a combined weight of the collection filter and the filter holder is less than 600 milligrams.
In the analogous art of particulate filters, L'Orange discloses a series of raised ridges located at the base of housing. L'Orange Fig. 1d, p. 153. L'Orange further discloses that the raised ridges could help distribute the airflow evenly across the filter. Id. at Fig. 1d, p. 153. It would have been obvious to include the raised ridges as disclosed by L'Orange at the base of Trakumas’s outlet member 3 with the benefits described above. With this modification, L'Orange’s raised ridges located at the bottom of Trakumas’s outlet member 3 would be the “volume reducing plug.” The groove between raised ridges would be the tunnel extending through said volume reducing plug that provides fluid communication between said housing 1 interior and container output. 

    PNG
    media_image2.png
    515
    731
    media_image2.png
    Greyscale

For the limitation of “a combined weight of the collection filter and the filter holder is less than 600 milligrams,” Trakumas in view of L'Orange does not disclose this feature. 
In the analogous art of particulate filters, Oo discloses that a weight for a particulate filter 336 with its holder 348 is less than 0.06 g (i.e., 60 mg). Oo Fig. 7, [0026]. It would have been been obvious for the weight of modified Trakumas’s particulate filter to be below 600 mg as such weight range is recognized in the filtration art as being suitable for particulate filters. 
Additionally, limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art. Mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled. MPEP 2144.04(IV)(A). 
Furthermore, “[t]he law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims…In such a situation, the applicant must show that the particular range is critical, generally by showing that the 
Claim 13 requires that the improved device of claim 12, further comprises a closure for closing said retainer input. 
Trakumas discloses a weather protector 25, which is the “closure” for apertures 4. Trakumas Fig. 3, [0015]. 
Claim 14 requires that for the improved device of claim 12, the filter holder and the collection filter are disposable.
Trakumas discloses that its filter 15 and its holder capsule top 16 and bottom 11 are available for instant replacement with new ones, which means they are disposable. Trakumas Fig. 3, [0016]. 
Claim 15 requires that for the improved device of claim 12, the collection filter is permanently affixed to the filter holder.
Trakumas does not disclose that its filter 15 is permanently affixed to filter capsule top 16 and bottom 11. Trakumas discloses that its particle collecting assembly can be readily replaced as a whole as soon as the housing is taking apart.  Trakumas Fig. 3, [0016]. It would have been obvious for the collection filter to be permanently affixed to the filter holder if the user decides not to disassemble it. 
Claim 16 
Trakumas discloses that its collection filter 15 engages the capsule top 16 and bottom 11 by a compression engagement. Trakumas Fig. 3, [0011]. 
Claim 17 requires that for the improved device of claim 12, the collection filter is permanently heat sealed to the filter holder. Claim 18 requires that for the improved device of claim 12, the filter holder and the collection filter are formed from a polymeric material.
Trakumas does not disclose that its collection filter 15 is permanently heat sealed to the capsule top 16 and bottom 11. Trakumas further does not disclose that its capsule top 16 and bottom 11 and the filter 15 are formed from a polymeric material. 
In the analogous art of capsule filters, L'Orange discloses that its capsule may be sealed to the filter by welding using toluene as the welding agent. L'Orange Fig. 1c, p. 153. L'Orange further discloses that its capsule can be made of thin-film polycarbonate and its filter can be made of PTFE/Teflon. Id. at  Fig. 1c, p. 153. Additionally, L'Orange discloses that this configuration is low cost, disposable and minimize cross-contamination. Id. at Fig. 1c, p. 153. It would have been obvious to modify Trakumas’s capsule (16 and 11) and filter 15 to be made of  thin-film polycarbonate and PTFE/Teflon, respectively, and then heat-seal Trakumas’s capsule to its filter 15 by welding as disclosed by L'Orange because this specific configuration is low cost, disposable and minimize cross-contamination. 
Claim 19 requires that for the improved device of claim 12, the filter holder and the collection filter are formed from a soluble material. The filter holder and the collection filter is dissolved by a solvent for extracting any collected particulate material from said collection filter.
Trakumas does not disclose that its filter holder (capsule top 16 and bottom 11) and the collection filter 15 are formed from a soluble material or that the filter holder (capsule top 16 and 
In the analogous art of capsule filters, Harper discloses that a filter cassette with filter capsules and filter materials that is acid-soluble for extracting particles for subsequent elemental analysis. Harper Abstract, p. 297. Harper further discloses the method of dissolving the filter capsule and filter material by acid to extract particles for subsequent elemental study have been widely used for airborne elemental sampling and analysis. Harper Introduction, p. 298.  It would have been obvious for Trakumas’s filter holder (capsule top 16 and bottom 11) along with its filter 15 to be acid-soluble as disclosed by Harper because it is conventional and widely used. 
Claim 20 requires that for the improved device of claim 12, the filter holder and the collection filter are formed from a solvent resistant material. The solvent dissolves and extracts any collected particulate matter from said collection filter. 
Trakumas does not disclose that its the filter holder (capsule top 16 and bottom 11)  and the collection filter 15 are formed from a solvent resistant material or that the solvent dissolves and extracts any collected particulate matter from said collection filter. 
In the analogous art of capsule filters, L'Orange discloses that chemical and biological analyses can be conducted through typical solvent rinse/extraction techniques. L'Orange p. 153.   Additionally, L'Orange discloses that one of its design decision is to “not make dissolvable capsules as the materials needed are often highly hydrophilic, making gravimetric measurements problematic.” Id. at p. 158. It would have been obvious for Trakumas’s capsule (16 and 11) and filter 15 to be solvent resistant as disclosed by L'Orange because it makes gravimetric measurements easier. It would also have been obvious to use the rinse/extraction technique to dissolve and extracts any collected particulate matter as disclosed by Trakumas for L'Orange 
Claim 21 requires that for the improved device of claim 12, the filter cassette includes a foam filter located upstream from the collection filter for collecting particulate matter suspended in the ambient air.
Trakumas discloses that its particle collecting assembly comprises a particle impact disc 20 (i.e., foam filter) upstream from the collection filter 15 for collecting particulate matter suspended in the ambient air. Trakumas, Fig. 3, [0017] and [0020]. 

Response to Arguments
Claim Objections
The examiner withdraws the objections to claim 17 as the applicant has fixed the minor informality. 
Claim Rejections - 35 USC § 112
The examiner withdraws the claim rejections under 35 USC § 112 for claim 12 as the applicant has amended claim 12 to overcome the rejection. However, claims 14 and 21 remain being rejected under 35 USC § 112 as the applicant fails to fix the issues recited in the Office Action. 
Claim Rejections - 35 USC § 103
The applicant requests withdrawal of the claim rejections under 35 USC § 103. The applicant submits that the amended independent claim 12 recites the features of “wherein a combined weight of the collection filter and the filter holder is less than 600 milligrams,” which 
While the amended claim 12 is obvious over Trakumas in view of  L'Orange and Harper, it is rejected under 35 U.S.C. 103 as being obvious over Trakumas in view of  L'Orange and Oo. Details are provided above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The L'Orange reference is the 11-page Non Patent Literature dated Mar. 03, 2020. 
        2 The Harper reference is the 11-page Non Patent Literature dated Mar. 03, 2020.